Citation Nr: 1028060	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  05-37 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition.  

2.  Entitlement to service connection for a right hand/arm 
condition.  

3.  Entitlement to service connection for a low back condition, 
to include as secondary to service-connected bilateral knee 
disabilities.  

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected osteoarthritis of the right knee with 
chondromalacia patella prior to December 18, 2008 and from March 
1, 2009.  

5.  Entitlement to an evaluation in excess of 10 percent for 
service-connected osteoarthritis of the left knee with 
chondromalacia prior to December 21, 2007 and from March 1, 2008.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from September 1974 to September 1977.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from multiple rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office in Houston, 
Texas (the RO).  

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Veterans Law Judge at the San Antonio RO in 
May 2010.  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.  At the hearing, it was also 
agreed at the hearing that the record would be held open for 30 
days for the Veteran to submit additional evidence; however, no 
additional evidence has been received from either the Veteran or 
his representative.

The Board notes that August 2008 and June 2009 rating decisions 
granted the Veteran's claims for temporary total ratings for his 
left and right knees, respectively, per 38 C.F.R. § 4.30 due to 
convalescence following a knee surgery.  On March 1, 2008, the 10 
percent rating was reassigned to the Veteran's left knee and on 
March 2, 2009, the 10 percent rating was reassigned to the 
Veteran's right knee.  As these decisions were not full grants of 
the benefit s sought on appeal, the appeal remain open.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of entitlement to service connection for a low back 
condition, to include as secondary to service-connected bilateral 
knee disabilities, entitlement to an evaluation in excess of 10 
percent for service-connected osteoarthritis of the right knee 
with chondromalacia patella and entitlement to an evaluation in 
excess of 10 percent for service-connected osteoarthritis of the 
left knee with chondromalacia are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record does 
not support a finding that the Veteran's right shoulder condition 
is related to his military service.

2.  The competent and probative medical evidence of record does 
not support a finding that the Veteran's right hand/arm condition 
is related to his military service.  


CONCLUSIONS OF LAW

1.  A right shoulder condition was not incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).

2.  A right hand/arm condition was not incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims of entitlement to service 
connection, VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Prior to the adjudication of the Veteran's claims, letters dated 
in December 2003 and September 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The letters 
informed the Veteran that additional information or evidence was 
needed to support his service connection claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Veteran subsequently 
received proper VCAA notice in a letter dated in January 2009.  

The December 2003, September 2004 and January 2009 VCAA letters 
notified the Veteran of the elements of a service connection 
claim.  Since the Board has concluded that the preponderance of 
the evidence is against the Veteran's claims of service 
connection, any questions as to the appropriate disability rating 
or effective dates to be assigned are rendered moot and no 
further notice is needed.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In this case, the Veteran's service, VA and private treatment 
records have been obtained, to the extent possible.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  There is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The Board 
notes that the Veteran was afforded VA examinations in February 
2003 and July 2005 in connection with his claims.  See 38 C.F.R. 
§ 3.159(c)(4).  

In passing, the Board notes that the Veteran was scheduled for a 
January 2005 QTC examination and underwent a December 2007 VA 
examination.  However, the Veteran failed to appear for the 
January 2005 QTC examination, and the report of the December 2007 
VA examination reflects that such was conducted for the sole 
purpose of ascertaining the severity of the Veteran's service-
connected bilateral knee disabilities.  Accordingly, the December 
2007 VA examination will be discussed in the REMAND section, 
below.  

Concerning the February 2003 and July 2005 VA examinations, when 
VA undertakes to provide a VA examination or obtain a VA opinion, 
it must ensure that the examination or opinion is adequate.  See 
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board 
observes that the same VA examiner performed both VA 
examinations.  The reports of February 2003 and July 2005 VA 
examinations reflect that the examiner reviewed the Veteran's 
complete claims file, to include his service treatment records, 
past medical history, recorded his current complaints, and 
conducted an appropriate physical examination and rendered 
appropriate diagnoses and opinions consistent with the remainder 
of the evidence of record concerning the claim decided herein.  
The Board therefore concludes that the examinations are adequate 
for rating purposes.  See 38 C.F.R. § 4.2 (2009).  In making this 
determination, the Board notes that the July 2005 examination, as 
will be discussed further below in the REMAND section, contains 
some inadequacies with respect to the claim for service 
connection for low back disability.  However, these inadequacies 
do not pertain to the questions presented with respect to the 
right shoulder and right hand/arm condition.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).


Service Connection

A disability may be service connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination 
as to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the 
Veteran's claims.  See 38 C.F.R. § 3.303(b) (2009).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death benefits.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that 
lay evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence").

Right Shoulder Disability

With respect to Hickson element (1), current disability, the 
medical evidence documents repeated diagnoses of a right shoulder 
condition, to include post-operative osteoarthritis of the right 
shoulder with chronic rotator cuff tendonosis and impingement 
syndrome.  See e.g., the July 2005 VA examination report.  
Accordingly, Hickson element (1) is satisfied.

With regard to Hickson element (2), in-service incurrence of 
disease or injury, a January 1977 treatment note documented the 
Veteran's complaint of "pain in shoulder back and arms"; a 
diagnosis of "right rotator cuff strain" was indicated.  
Although the Veteran failed to report this injury on his 
separation examination by indicating that he had never had 
"painful or trick shoulder or elbow," Hickson element (2) is 
arguably satisfied.

Turning to crucial Hickson element (3), medical nexus, the 
competent evidence of record indicates that the Veteran's current 
right shoulder condition is unrelated to his in-service right 
shoulder injury.  Specifically, the two medical nexus opinions of 
record are unfavorable to the Veteran's claim.  

The February 2003 VA examination report reflects that the VA 
examiner noted that the Veteran had no treatment regarding his 
right shoulder condition between the in-service January 1977 
injury and an "on-the-job" shoulder incident in February 1991 
when the Veteran sustained a traction injury while using a 
sledgehammer.  Indeed, the Veteran underwent right shoulder 
surgery in August 1991.  The VA examiner opined, "I find no 
objective documentary, historical, physical examination or 
radiographic evidence to suggest or support a causal relationship 
between the Veteran's single episode of care for a right shoulder 
condition during service and his later shoulder problems and 
subsequent surgery."  See the February 2003 VA examination 
report.  

In July 2005, the same VA examiner again reviewed the Veteran's 
claims file and physically examined the Veteran.  The VA examiner 
reiterated his February 2003 opinion, citing the lack of medical 
treatment for the Veteran's right shoulder condition between the 
January 1977 incurrence and the February 1991 work-related injury 
as well as the Veteran's failure to file a claim for a left 
shoulder condition until 26 years after his service.  The VA 
examiner also proffered that more likely etiologies for the 
Veteran's right shoulder condition included post-service 
occupations and related injuries, chronic overweight condition, 
comorbidities, to include rheumatoid arthritis, and chronic 
deconditioning.  See the July 2005 VA examination report.  

The Veteran has not submitted a medical opinion to contradict the 
February 2003 and July 2005 conclusions of the VA examiner.  As 
was explained in the VCAA section above, the Veteran has been 
accorded ample opportunity to present competent medical evidence 
in support of his claim.  He has failed to do so.  See 38 
U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].

To the extent that the Veteran is contending that the currently 
diagnosed right shoulder condition is related to his military 
service, there is nothing in the record to show that the Veteran 
has training or experience in rendering clinical medical opinion 
regarding medical issues such as etiology of current disability.  
Thus, the Board concludes that he is not competent to opine as to 
medical etiology or render medical opinions or diagnoses.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 
12 Vet. App. 109, 112 (1999); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); see also 38 C.F.R. § 3.159(a)(1) 
(2009) [competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions].

The Veteran appears to be contending that he has suffered from 
right shoulder pain continually since service.  See the May 2010 
hearing transcript at page 11.  The Board is aware of the 
provisions of 38 C.F.R. § 3.303(b), discussed above, relating to 
chronicity and continuity of symptomatology.  However, supporting 
medical evidence is required.  See Voerth v. West, 13 Vet. App. 
117, 120-121 (1999) [there must be medical evidence on file 
demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology, unless such 
a relationship is one as to which a lay person's observation is 
competent].  Such evidence is lacking in this case.  Furthermore, 
the Board finds his statement of continuity of symptoms since 
service lacks credibility in light of the substantial length of 
time between service and post service treatment as well as the 
presence of the intervening post service injury.

Critically, as noted above, there is no competent medical 
evidence that the Veteran was diagnosed with or treated for a 
right shoulder condition for more than 13 years after his 
separation from service.  As stated above, the Veteran's 
separation examination did not document any continuing complaints 
of shoulder pain.  The earliest documented complaint of chest 
pain following the Veteran's discharge from service was in 
February 1991, a period of over 13 years.  At that time, the 
evidence indicates that the Veteran's shoulder was hurt in an 
"on-the-job" incident.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider the 
Veteran's entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
[affirming Board where it found that Veteran failed to account 
for the lengthy time period after service for which there was no 
clinical documentation of the claimed condition].  Continuity of 
symptomatology after service is therefore not demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a right 
shoulder condition.  The benefit sought on appeal is accordingly 
denied.  

Right Hand/Arm Disability

With respect to Hickson element (1), current disability, it is 
unclear as to the exact nature of the Veteran's right hand/arm 
condition.  Several private treatment records dating from 1991 
and 1992 note the Veteran's complaints of right hand pain and 
decreased grip strength.  See e.g., private treatment records 
from J.R.D, M.D. dated in October 1991 and February 1992.  For 
unexplained reasons, the 2003 VA examination report does not 
address this claimed condition, other than noting the Veteran's 
past complaints of "arm pain".  In passing, the Board notes 
that the United States Court of Appeals for Veteran's Claims (the 
Court) has held that pain alone without a diagnosed or 
identifiable underlying malady or condition does not in and of 
itself constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).  

The July 2005 VA examination report provides a detailed physical 
examination of the Veteran's right hand and reflects a dorsal 
laceration wound scar to the right metacarpalphalangeal joint 
from a post-service "on-the-job" incident and tenderness of the 
carpometacarpal joint of the right thumb.  Otherwise, the 
Veteran's right hand and forearm were normal with no muscle 
atrophy, loss of flexion or instability of the finger joints.  
Nonetheless, the July 2005 VA examiner ambiguously diagnosed the 
Veteran with "right upper extremity symptoms."  See the July 
2005 VA examination report.  

As the medical evidence of record does reflect that the Veteran 
complained of and was treated for decreased grip strength and the 
July 2005 VA examination report provides a vague diagnosis 
concerning the right hand/arm, for the limited purposes of this 
decision, a current condition of the right hand/arm , Hickson 
element (1), has been demonstrated.  

With regard to Hickson element (2), the aforementioned January 
1977 treatment note documenting the Veteran's complaint of "pain 
in shoulder back and arms" will suffice to demonstrated Hickson 
element (2), incurrence of an in-service injury.  

Turning to crucial Hickson element (3), medical nexus, the 
competent medical evidence of record indicates that the Veteran's 
current right hand/arm condition is unrelated to his service.  
Specifically, the only medical nexus opinion of record is 
unfavorable to the Veteran's claim.  

The February 2003 VA examination report failed to address the 
matter of etiology of the Veteran's right hand/arm condition.  
However, the July 2005 VA examination report reflects that, after 
a physical examination of the Veteran and thorouogh review of the 
Veteran's claims file, the VA examiner opined that the Veteran's 
right hand/arm condition was shoulder and neck conditions 
incurred in the work-related injury in February 1991.  The July 
2005 VA examiner more specifically stated that the Veteran's 
upper extremity condition was unrelated to any incident of 
service.  See the July 2005 VA examination report.  

The Veteran has not submitted a medical opinion to contradict the 
July 2005 VA examination report.  As was explained in the VCAA 
section above, the Veteran has been accorded ample opportunity to 
present competent medical evidence in support of his claim.  He 
has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it 
is the claimant's responsibility to support a claim for VA 
benefits].

To the extent that the Veteran is contending that the currently 
diagnosed right hand/arm condition is related to his military 
service, as indicated above, the evidence does not show that the 
Veteran has the competency to render medical diagnoses or opine 
as to complicated matters.  Whether or not the Veteran's current 
condition of the right arm or hand is related to service is a 
question that requires medical training and expertise.  The 
Veteran, as a lay person, does not possess the necessary training 
or expertise.  Accordingly, his statements regarding medical 
causation are not competent.  See Davidson, Layno, supra; see 
also 38 C.F.R. § 3.159(a)(1) (2009).

The Veteran appears to be contending that he has suffered from 
right hand/arm pain continually since service.  See the May 2010 
hearing transcript at page 11.  The Board is aware of the 
provisions of 38 C.F.R. § 3.303(b), discussed above, relating to 
chronicity and continuity of symptomatology.  However, supporting 
medical evidence is required.  See Voerth supra.  Such evidence 
is lacking in this case.  In this regard, the Board finds that 
the Veteran, while entirely competent to report is symptoms such 
as pain continuously since service.  However, as with the 
Veteran's claim for a right shoulder condition, there is no 
competent medical evidence that the Veteran was diagnosed with or 
treated for a right hand/arm condition for more than 13 years 
after his separation from service.  The Veteran's separation 
examination did not document any continuing complaints of 
shoulder pain.  The earliest documented complaint of chest pain 
following the Veteran's discharge from service was in February 
1991, a period of over 13 years.  At that time, the evidence 
indicates that the Veteran's shoulder was hurt in an "on-the-
job" incident.  See Maxson supra; see also Mense, supra.  
Continuity of symptomatology after service is therefore not 
demonstrated.

Regarding, medical nexus, the Board has placed greater probative 
value on the opinions reached by the medical examiner that 
reviewed and considered the Veteran's subjective complaints 
before rendering his opinions.  Accordingly, Hickson element (3), 
medical nexus, has not been satisfied, and the Veteran's claim 
fails on this basis.

In passing, the Board notes that the July 2005 VA examiner's 
opinion alludes that the Veteran's right hand/arm condition may 
be related to a right shoulder or neck condition.  However, as 
the Veteran is not service-connected for either a right shoulder 
condition or a neck condition, a claim for service connection on 
a secondary basis cannot succeed.  As such, consideration of such 
by the Board is moot at this time.  

In summary, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a right 
hand/arm condition.  The benefit sought on appeal is accordingly 
denied.  


ORDER

Entitlement to service connection for a right shoulder condition 
is denied.  

Entitlement to service connection for a right hand condition, to 
include as secondary to a right shoulder condition, is denied.  


REMAND

Low Back Disability

Review of the Veteran's claims file reflects that the Veteran has 
intermittently contended that his low back condition is related 
to his service-connected bilateral knee disabilities.  Under 
section 3.310(a) of VA regulations, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service- connected disease or 
injury.  38 C.F.R. § 3.310(a) (2009).  Establishing service 
connection on a secondary basis requires evidence sufficient to 
show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Indeed, 
the RO provided the Veteran with notice of the criteria of 38 
C.F.R. § 3.310(a) in a letter dated in January 2009.  

However, while the evidence of record at the present is 
sufficient to address the Veteran's claim on a direct basis, the 
Veteran's claims file is devoid of a medical nexus opinion 
addressing a possible causal relationship between the Veteran's 
service-connected bilateral knee disabilities and his low back 
condition.  Thus, in light of the fact that the record shows that 
the Veteran may have a low back condition which is causally 
related to his service-connected bilateral knee disabilities, the 
Board finds that a VA examination and opinion is necessary in 
order to fairly adjudicate the Veteran's claim.  As such, the 
Board finds that the claim must be remanded for additional 
development.  38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 
3.159(c)(4), (d) (2009). 

Right and Left Knee Disabilities

The Veteran has asserted that his service-connected his bilateral 
knee disabilities have increased in severity since his last VA 
examination in December 2007.  Specifically, the Board notes that 
the Veteran has had surgery on each of his knee since the 
December 2007 VA examination.  See private surgical reports dated 
in December 2007 and December 2008.  

In light of above, the Board is of the opinion that a new VA 
examination is warranted to assess the current severity of the 
Veteran's disability.  38 U.S.C.A. § 5103A (d) (West 2002); 38 
C.F.R. § 3.159(c) (4) (2009).  The Veteran is entitled to a new 
VA examination where there is evidence (including his statements) 
that the condition has worsened since the last examination.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 
Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  VA's duty to 
assist a Veteran includes providing a thorough and 
contemporaneous examination when the record does not adequately 
reveal the current state of the Veteran's disability.  Hart v. 
Mansfield, 21 Vet. App. 505, 508 (2007).  Accordingly, in order 
to accurately assess the severity of the Veteran's service-
connected bilateral knee disabilities, he should be afforded a 
new and contemporaneous VA examination.  See 38 U.S.C.A. § 5103A 
(d).

Additionally, the Board notes that the most recent VA treatment 
record associated with the Veteran's claims file is dated to 
February 11, 2009.  Therefore, procurement of the Veteran's 
pertinent medical reports is required.  Where VA has constructive 
and actual knowledge of the availability of pertinent reports in 
the possession of the VA, an attempt to obtain those reports must 
be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding 
that documents which were not actually before the adjudicators 
but had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the Secretary and 
the Board and should be included in the record").  As records in 
the possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records 
for the VA facility in San Antonio, Texas 
dated from February 11, 2009 forward.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  Following the completion of #1, the 
Veteran should be afforded an appropriate 
VA orthopedic examination to determine 
whether the Veteran's low back condition is 
caused or related to his service-connected 
bilateral knee disabilities.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file.  The VA examiner 
should then indicate whether it is at least 
as likely as not that the Veteran has a low 
back condition that is causally related to 
or aggravated by his service-connected 
bilateral knee disabilities.  

Note: The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
conclusion as it is to find against it.

3.  Thereafter, the Veteran should be 
scheduled for an examination to determine 
the nature and severity of his bilateral 
knee disabilities.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated studies, including X-rays, should 
be conducted.  All pertinent knee pathology 
which is found on examination should be 
noted in the evaluation report.

In addition, the examiner should discuss 
any limitation of motion of the Veteran's 
knees.  Also, the examiner should discuss 
any instability found to be associated with 
the service-connected disorder.

Further, the examiner should discuss 
whether either of the Veteran's knees 
exhibits weakened movement, excess 
fatigability, or incoordination that is 
attributable to the applicable service-
connected disability.  If feasible, this 
determination should be expressed in terms 
of the degree of additional range of motion 
lost.  The examiner should also express an 
opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the 
Veteran uses any of his repeatedly over a 
period of time.

4.  The RO should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If the claim remains 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


